DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I in the reply filed on 02/22/2021 is acknowledged. 
Claims 1-7, 10-15, 22-26, 28 and 33 are pending in the application
Claims 13-15, 22-26, 28 and 33 are withdrawn from consideration as being drawn to a nonelected invention. 
Claims 1-7 and 10-12 are examined on the merits

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  For example, the references on pages 77-79 of the instant specification are not disclosed in and Information Disclosure Statement. Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 contains a typographical error. The claim recites “sensor cells,” this term should be corrected to “sensory cells” as it is dependent upon Claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Marx et al. (EP 2505638; IDS Reference No. B1 filed on 10/11/2018) in view of Lancaster (2014. Mature Protocols. 9(10):2329-2340; IDS Reference No. C5 filed on 10/11/2018).
Regarding claim 1, Marx et al. teaches a three dimensional neural tissue composition in the form of an in vitro biological switching circuit comprising neural networks comprising senders and responders in the form of cells, group of cells, or tissue in one or more sensory receptors which respond to stimulus detection (para. 0017-0018). Marx et al. aims to utilize this biological switching circuit for research and drug development on neuronal diseases, for safety and efficacy testing of substances, as an implant, and as a transplant (para. 0011). Marx et al. does not teach that the tissue composition comprises a cerebral organoid with discrete brain regions.
Lancaster teaches 3D brain tissue in the form of cerebral organoid made from human pluripotent stem cells and utilized to model human brain behavior (Abstract). Lancaster anticipates that in following the method for making cerebral organoids outlined in their study, the organoids will exhibit neuronal differentiation which leads to progressive expansion and thickening of cerebral tissues and at this stage a number of different brain regions (i.e. discrete brain regions) are visible via various means of staining neurons (p. 2339, Figure 4). Lancaster further discloses that if allowed to develop further, the organoids will produce more neurons and tissues will be composed of primarily fully differentiated neurons and the neuron populations present would include various layer identities of the cortical plate (p. 2339).
It would have been obvious to one of ordinary skill in the art to modify Marx et al.’s three dimensional tissue biological switching circuit for the study of neuronal diseases comprising various 
Regarding claims 2-4, Marx et al. teaches that the composition further comprises differentiated human cells capable of afferent and efferent transmission like sensory neurons (para. 0017-0018, 0020). These differentiated cells can be senders (i.e. sensory cells) which can respond to a stimulus of the typical five senses and also additional senses such as temperature, pain and balance (para. 0017-0018, Table 1).
Regarding claim 5, Marx et al. discloses that the composition comprises a biological switching circuit made of neural cells (i.e. a neural circuit) (para. 0020).
Regarding claims 6 and 7, Marx et al. discloses that the composition comprises a neural network wherein there is a functional connection between the neural circuit and the afferent and efferent neurons (i.e. sensory cells) (para. 0016-0018, 0023, 0026-0027).
Regarding claim 10, Marx et al. discloses that in the composition the sensory cells have a ratio that is most preferably 3:1 with respect to glial cells, therefore 75% of the total cell population (i.e. at least 20% of cells in the composition) (para. 0026).
Regarding claim 12, Marx et al. discloses that the three dimensional neural network biological switch composition comprises neuronal cells that respond to stimulus (i.e. spontaneously-active) and neuronal networks (para. 0017-0018, 0026).
	Therefore the invention would have been obvious to one of ordinary skill in the art at the time of the effective filing date.


Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Marx et al. (supra) in view of Lancaster (supra) as applied to claims 1-10 and 12 above, and in further view of Shi et al. (2012. Nature Neuroscience 15(3): 477-486) and Penzes et al. (2011. Nature Neuroscience 14(3): 285-293).

	Shi et al. discloses ES cells and iPS cells can be differentiated into various cortical neuroepithelial stem cells and can generate all classes of cortical projection neurons (Abstract). Shi et al. was able to form functional excitatory synapses among PSC-derived cortical projection neurons wherein dendrites were present (i.e. dendritic spines) (Figure 7, p. 484). Shi et al. further discloses that the system enables functional studies of human cerebral cortex development and the generation of individual-specific cortical networks ex vivo for disease modeling and therapeutic purposes (Abstract).
	It would have been obvious to one of ordinary skill in the art to modify the cerebral organoid made from pluripotent stem cells of Marx et al. and Lancaster with the dendritic spine like structures of Shi et al. with a reasonable expectation of success. An artisan would be motivated to utilize dendritic spines and structures similar in models comprising cerebral organoids for the purpose of studying human brain behavior and neuronal disease as dendritic spines and their synapses are important substrates of pathogenesis in autism spectrum disorders, schizophrenia and Alzheimer’s disease. (Penzes et al.; Abstract) Disruptions in dendritic spine morphogenesis which cause increased density and connectivity are found in those with Autism spectrum disorders and disruptions in dendritic spine morphogenesis cause spine loss and loss of connectivity can be seem in schizophrenia (Penzes et al.; Figures 2 and 3). Therefore spine changes in disease have implications for both functional changes at the synapse and circuit level connectivity and through studying such dendritic alterations may allow for the identification of new therapeutic approaches to diseases associated with them (Penzes et al.; p. 291)
	Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635